Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 7: in line 1, after the phrase “according to claim”, recitation of “6” has been replaced with --1--.

Claim 9: in line 1, after the phrase “according to claim”, recitation of “8” has been replaced with --1--.
[End Amendment]

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-4, 7, 10, 9, 11, 47, 12-16, 23 and 48 are allowed, renumbered to claims 1-16, respectively.


Nair (US 2018/0270668 A1) discloses a base station configured to transmit message with parameter to enable or disable PDCP integrity protection to a UE in a RRC layer message.

Farnsworth et al. (US 2011/0263222 A1) discloses a method for implementing integrity protection, wherein Security Mode Command is transmitted from RNC to UE via Node B, wherein the Security Mode Command includes configuration for the UE to implement integrity protection for signaling radio bearers.

Deng (US 2012/0315878 A1) discloses a method and system for integrity protection, wherein a base station notifies a terminal of integrity protection configuration information in a RRC connection reconfiguration signaling message, wherein the integrity protection configuration information is activating the integrity protection of data radio bearer(s) immediately or to delete integrity protection of data radio bearer(s) immediately.

Prior arts of record disclose transmitting downlink message to UE with parameter to configure the UE for integrity protection.

Prior arts of record fail to disclose “after sending the configuration information for integrity protection to the terminal by the RRC layer message by the base station” and “when sending the activation/deactivation information of the integrity protection function to the terminal by the MAC layer message by the base station, the activation/deactivation information 

Dependent claims 2-4, 7, 9-11, 47, 13-16, 23 and 48 are allowable based on their dependency on independent claims 1 and 12, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Diachina et al. (US 2018/0332051 A1) discloses an indicator and MAC filed within a logical link control (LLC) PDU to include information required for enabling use of integrity protection at LLC entities, e.g., at a  wireless device (paragraph 28).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645